Citation Nr: 1206026	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to a higher initial rating for type II diabetes mellitus, rated 10 percent disabling prior to November 21, 2003 and 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los, Angeles, California.  In that decision, the RO denied entitlement to service connection for Hepatitis C and granted service connection for type II, diabetes mellitus with an initial rating of 10 percent.

The Veteran testified before the undersigned at a November 2011 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

The Veteran had also perfected an appeal with regard to the issues of whether new and material evidence had been received to reopen claims for service connection for bilateral hearing loss and tinnitus.  In June 2009, the RO granted service connection for these disabilities, and thereby resolved the appeal as to those issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

Medical records, including a March 2006 VA ambulatory care treatment note, reveal that the Veteran has been diagnosed as having Hepatitis C.  Thus, there is competent evidence of a current disability.

The Veteran contends that he developed Hepatitis C as a result of several reported risk factors in service.  For example, he has reported that he shared razors for shaving with other servicemen, received immunizations with a multi-use air gun injector, and was exposed to the blood of fellow servicemembers while serving in Vietnam.  His medical records and written statements also reflect conflicting reports as to participation in high risk sexual activity and drug use.  He has not reported any post-service risk factors.   

A November 2003 examination report from Kaiser Permanente includes an opinion that the Veteran most likely had Hepatitis C for 35 years from snorting drugs.  No further explanation or reasoning for this opinion was provided.

In sum, there is evidence of current Hepatitis C, in-service risk factors, and a medical opinion that the Hepatitis C may have had its onset in service.  However, the medical opinion is unaccompanied by any explanation or reasoning and there is conflicting evidence as to drug use in service.  VA's duty to obtain an examination as to the etiology of the current Hepatitis C is, therefore, triggered.  Such an examination is needed to obtain a medical opinion as to etiology of the Veteran's current Hepatitis C.

In the June 2003 rating decision, the RO granted service connection for Type II diabetes mellitus and assigned an initial 10 percent disability rating, effective October 24, 2001.  Within a year of the June 2003 decision, the Veteran submitted a notice of disagreement as to the initial rating assigned for the service-connected diabetes mellitus and he requested an initial 20 percent disability rating for this disability.  In August 2004, the RO assigned an initial 20 percent disability rating for diabetes mellitus; however the 20 percent rating was only made effective November 21, 2003.  During the November 2011 hearing, the Veteran reported that he was still in disagreement with the initial rating assigned for the diabetes mellitus.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case as to the issue of entitlement to a higher initial rating for type II diabetes mellitus.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Schedule the Veteran for a VA examination to determine whether he has current Hepatitis C related to in-service risk factors.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

If additional relevant records are included in Virtual VA, these should be made available to the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has current Hepatitis C that had its onset in service, is the result of sharing razors for shaving with fellow servicemen, receiving immunizations with a multi-use air gun injector, exposure to the blood of fellow servicemembers while serving in Vietnam, engaging in high risk sexual activity, and/or engaging in drug use, or is otherwise the result of any other risk factor in service or a disease or injury in service.

A current disability means Hepatitis C shown at any time since the Veteran's claim on October 24, 2002.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for Hepatitis C in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service risk factors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


